ON MOTION

ORDER

Upon consideration of the parties’ joint motion to remand this ease, Roche Palo Alto LLC v. Ranbaxy Laboratories Limited and Ranbaxy. Inc., to the United States District Court for the District of New Jersey, case no. 06-CV-2003, for further proceedings consistent with the settlement agreement reached by the parties, and specifically to allow the District Court to consider granting the parties’ motion for vacatur,
IT IS ORDERED THAT:
(1) The motion is granted.
(2) Each side shall bear its own costs.